DETAILED ACTION

Response to Amendment
Claims 1, 3, 5-6, 8 and 10-11 are pending in the application, with claims 6, 8 and 10-11 currently withdrawn.  Previous grounds of rejection under 35 USC 103 have been withdrawn as a result of the amendment to the claims submitted 9/15/2022.  Previous rejections under 35 USC 112(d) have been maintained and new rejections under 35 USC 112(b) have been added as a result of the amendment to the claims submitted 9/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 discloses “the mixing ratio determined by Rietveld analysis of XRD patterns is…”.  Rietveld analysis, as stated within the instant specification (and as known in the art) is mathematical analysis at its core; there is no physical manipulation of the lithium compounds as recited in the instant claims.  As such, claim 3 is deemed to not further limit the subject matter of claim 1, from which claim 3 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 discloses “the mixing ratio determined by Rietveld analysis of XRD patterns is…”.  Rietveld analysis as described throughout the instant specification (and as known within the art) is purely a mathematical analysis; no further physical manipulation of the claimed lithium electrode materials is made.  At most, Rietveld analysis is a process that does not add physical structure to the claimed lithium active materials.  Further, that process is a mental process (mathematical analysis).  As such, it is unclear how this alters the structure of the electrode materials of the instant claims.  For purposes of this office action, this will be interpreted as not further imparting/changing the electrode materials as listed in claim 1.

Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants arguments submitted 9/15/2022 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a positive electrode for a lithium ion battery including a current collector and mixture layer thereon, the mixture layer including LiVPO4F and LiVP2O7 in a mixing ratio as set forth in the claim.
Li and Hautier are considered to be the prior art references of record closest to the aforementioned claim limitations.  However, neither reference, alone nor in combination, discloses nor renders obvious all of the aforementioned claim limitations.  Li at most discloses a mixture of LiVPO4F and LiVP2O7 in a positive electrode, but does not explicitly disclose nor render obvious the explicit ratio as set forth in the instant claims.  Applicants provide evidence that the explicit combination of materials in the instant claims discloses unexpected positive results with respect to operating voltage and charging/discharging characteristics at the claimed mixture ratio.  These results are disclosed within the critical ranges set forth in the claims via the examples as demonstrated by the Applicants.  This cannot be refuted via the applied prior art references of record.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.

Response to Arguments
Applicant's arguments with respect to instant dependent claim 3 under 35 USC 112(d) filed 9/15/2022 have been fully considered but they are not persuasive.  Applicants argue the 9/15/2022 amendment to claim 3 which adds the same mixture of positive electrode material ratio as that of claim 1 overcomes the previous 35 USC 112(d) rejection.  Rietveld analysis as described throughout the instant specification (and as known within the art) is purely a mathematical analysis; no further physical manipulation of the claimed lithium electrode materials is made.  At most, Rietveld analysis is a process that does not add physical structure to the claimed lithium active materials.  Further, that process is a mental process (mathematical analysis). As such, Rietveld analysis is a mathematical process not further altering the structure of the electrode materials of claim 1 and does not further limit claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725